Shafter, J., concurring specially:
I concur in the judgment on the ground that District Courts have no authority to issue writs of assistance in cases of sales upon tax judgments rendered by Justices of the Peace. The power is limited to sales on judgments and decrees rendered by the District Court to which the application for the writ of assistance is made. It is not only anomalous that one Court should be charged with the duty of carrying into effect the judgments of another, but the provision (Acts 1861, p. 453, Sec. 45,) that the Sheriff’s deed “ shall entitle the holder thereof to a writ of assistance from the District Court ” carries with it the idea that the Legislature did not intend to confer the power to issue writs upon the District Courts at large, but upon the District Court in which the proceedings for the collection of the delinquent tax were taken.